Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-2 and 7-8, drawn to a method for preventing or treating obesity or an obesity-related disorder in a subject comprising inducing both Prdm16 and C/EBPbeta expression and/or activity sufficient to activate brown fat cell differentiation, wherein the differentiated brown fact cells increase energy expenditure, and a method for treating obesity or an obesity-related disorder in a subject comprising administering an agent that induces expression and/or activity of both Prdm16 and C/EBPbeta to increase respiration and energy expenditure to thereby treat obesity or any obesity-related disorder, classified in A61K 31/00, A61K 38/00 and A61K 48/00.
II. Claim 5, drawn to a method for increasing energy expenditure in a mammal comprising inducing both Prdm16 and C/EBPbeta expression and/or activity sufficient to activate brown fat cell differentiation, wherein the differentiated brown fact cells promote energy expenditure, classified in A61K 31/00, A61K 38/00 and C12N 15/63.
III. Claims 35-36, drawn to a non-human transgenic animal model of PRDM16 and C/EBPbeta expression in cells of the animal model, classified in A01K 67/027.
IV. Claims 38-39 and 46-47, drawn to an isolated complex comprising a PRDM16 polypeptide and a C/EBPbeta polypeptide, or a combination with fragment thereof, a host cell comprising the polypeptide or polypeptide fragment, and a composition comprising the complex, classified in C07K 14/4702.
V. Claim 48, drawn to an isolated antibody having higher binding affinity for a complex of claim 38 than the uncomplexed PRDM16 or C/EBPbeta polypeptide or polypeptide fragment, classified in A61K 39/395.
VI. Claim 50, drawn to a method for identifying a compound that modulates a PRDM16-C/EBPbeta complex, comprising contacting a complex comprising a PRDM polypeptide and a C/EBPbeta polypeptide or fragment thereof with a test compound and assaying the amount or activity of the complex, classified in C12Q 1/025.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are a method for preventing or treating obesity or an obesity-related disorder in a subject vs. a method for increasing energy expenditure in a mammal.  They have different designs, different mode of operations and effects.  They are drawn to different scientific considerations that differ at least in objectives, method steps, dosages and reagents used, schedules used, response variables, and criteria of success.  They have different classifications and require separate search and the search would not be coextensive.  Thus, invention I and II are not obvious variants and are patentably distinct from each other.
Inventions III-V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are 1) a non-human transgenic animal, 2) an isolated complex comprising a PRDM16 polypeptide and a C/EBPbeta polypeptide, or a combination with fragment thereof and 3) an isolated antibody having higher binding affinity for a complex of claim 38 than the uncomplexed PRDM16 or C/EBPbeta polypeptide or polypeptide fragment.  An antibody is a type of amino acid sequence that can specifically recognize a specific epitope of a polypeptide sequence.  A transgenic animal, a polypeptide and an antibody differ in their chemical structures and biological functions.  They have different modes of operation and effects.  They have different classifications, and require separate search and the search would not be coextensive.  Thus, inventions III-V are not obvious variants and are patentably distinct from each other.
Invention I-II and invention VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are 1) a method for preventing or treating obesity or an obesity-related disorder in a subject or a method for increasing energy expenditure in a mammal vs. 2) a method for identifying a compound that modulates a PRDM16-C/EBPbeta complex.  They have different designs, different mode of operations and effects.  They are drawn to different scientific considerations that differ at least in objectives, method steps, dosages and reagents used, schedules used, response variables, and criteria of success.  They have different classifications and require separate search and the search would not be coextensive.  Thus, invention I-II and invention VI are not obvious variants and are patentably distinct from each other.
The non-human transgenic animal of invention III, the polypeptide complex of invention IV and the antibody of invention V are not used or involved in the method of invention I-II.  They have different classifications, and require separate search and the search would not be coextensive.  Thus, inventions III-V and invention I-II are not obvious variants and are patentably distinct from each other.
The non-human transgenic animal of invention III and the antibody of invention V are not used or involved in the method of invention VI.  They have different classifications, and require separate search and the search would not be coextensive.  Thus, inventions III and V and invention VI are not obvious variants and are patentably distinct from each other.
Inventions IV and VI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case polypeptide complex of invention IV can be used to produce a specific antibody that recognize the polypeptide rather than being used to identify a compound that modulates a PRDM16-C/EBPbeta complex.  Inventions IV and VI have different classifications and require separate search and the search would not be coextensive.  Thus, inventions IV and VI are not obvious variants and are patentably distinct from each other. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different 
         classes/subclasses or electronic resources, or employing different search queries).
(d) the prior art applicable to one invention would not likely be applicable to another 
        invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species:
Upon election of group I, Applicant is required to select one species or a group of species from the following (claims 1-2 and 7-8):
obesity,
insulin resistance,
type II diabetes,
hypertension,
hyperuricemia,
fatty liver, non-alcoholic fatty liver disease,
polycystic ovarian syndrome,
acanthosis nigricans,
hyperphagia,
endocrine abnormalities,
triglyceride storage disease,
Bardet-Biedl syndrome,
Lawrence-Moon syndrome,
Prader-Labhart-Willi syndrome,
anorexia,
cachexia.

The species are independent or distinct because they represent different disease that differ physiologically and pathologically, and treatment of those different diseases has to be considered individually. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1 and 7 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
(b) The prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632